POLEN, J.
Luis Borjas timely appeals after the court summarily denied his motion to correct his sentence. As the state concedes, it is apparent from the face of the record that victim injury points were improperly assessed at forty points rather than at eighteen points. As such, we reverse and remand for correction of Borjas’ score-sheet and for resentencing. See Johnson v. State, 702 So.2d 247, 248 (Fla. 4th DCA 1997) (providing that where erroneous scoresheet calculation is apparent on the face of the record, it is reviewable under Florida Rule of Criminal Procedure 3.800(a)).
REVERSED and REMANDED.
GUNTHER and HAZOURI, JJ., concur.